DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushta (US20110203843).
	Re Claim 1, Kushta show and disclose
A method for making a printed circuit board comprising: 
forming a plurality of layers (fig. 1B) including conductive layers separated by dielectric layers (109, fig. 1B), the conductive layers including at least one signal layer (108, fig. 1B); and 
forming via patterns (signal vias, fig. 1B and 3A)) in the plurality of layers of the printed circuit board, the via patterns including a first via pattern and a second via pattern (101-104, fig. 1B and 3A), 
wherein forming the signal layer includes patterning the signal layer to include a conductor (separating strip 311, fig. 1B, 3A, 3B and 3F) located between the first via pattern and the second via pattern (the separating structure is a wiring disposed between the signal via pair, [0111]) and configured for connection to a reference voltage (the separating structure is a wiring connected to the ground vias, [0111]);
Kushta disclosed claimed invention except for the via patterns within a connector footprint of the printed circuit board, since the via patters is on the printed circuit board, fig. 1B and 3A, the via patterns are capable to connecte to a connector on the printed circuit board and the via patterns within a connector footprint of the printed circuit board; therefore, it would have been obvious to one having ordinary skill in the art to arrange the via patterns within a connector footprint of the printed circuit board, in order to be able to connect the via patterns to a connector mounted on the printed circuit board, since a connector mounted on a printed circuit board by via patterns is well-known and common in the art.
Re Claim 2, Kushta show and disclose
The method for making a printed circuit board as defined in claim 1, wherein the via patterns include first and second columns of via patterns (fig. 1B and 3A) and wherein forming the signal layer includes forming the conductor between the first and second columns of via patterns (fig. 1B and 3A).
Re Claim 3, Kushta show and disclose
The method for making a printed circuit board as defined in claim 1, wherein forming the conductor includes forming a plurality of conductors (fig. 15) configured for connection to the reference voltage.
Re Claim 4, Kushta show and disclose
The method for making a printed circuit board as defined in claim 1, wherein the signal layer includes at least one signal trace (fig. 1E) between the first and second via patterns and wherein the conductor is formed between the at least one signal trace and the first via pattern (fig. 1B and 1E).
Re Claim 5, Kushta show and disclose
The method for making a printed circuit board as defined in claim 1, wherein forming the signal layer includes patterning the signal layer to include at least one signal trace between the first and second via patterns (fig. 1B and 1E), a first conductor located between the first via pattern and the at least one signal trace (fig 1B and 1E), and a second conductor located between the second via pattern and the at least one signal trace (fig. 1B, 1E and 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20060043572-A1 US-20060090933-A1 US-20120003848-A1 US-20130175077-A1 US-20130330941-A1 US-20160150645-A1 US-20160150639-A1 US-20160183373-A1 US-20150264801-A1 US-20150114706-A1 US-20090188711-A1 US-20050201065-A1 US-20050202722-A1 US-7705246-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848